Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the preliminary amendment filed on 20 Oct, 2020. As directed by the amendment: claims 1-2,6,10,14,16,21,27-28,38,42-43,47-48,61,92-93,107-108, and 112 have been amended. Claims 3-5, 7-9, 11-13, 15, 17-20, 22-26, 29-37, 39-41, 44-46, 49-60, 62-91, 94-106, 109-111, and 113-121 have been canceled. Claim 122 has been added. Thus, claims 1-2,6,10,14,16,21,27-28,38,42-43,47-48,61,92-93,107-108,112 and 122 are presently pending in this application.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-2,6,10,14,16,21,27-28,38,42-43,47-48, 61 and 122, drawn to a nutrient recycling device.
Group II, claim(s) 92 and 93, drawn to method of using a nutrient recycling device to pump digestive contents towards a second opening of the gastrointestinal tract.
Group III, claim(s) 107-108, 112, drawn to method of using a nutrient recycling device to pump digestive contents to a location upstream of the surgically created first opening of the gastrointestinal tract.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Inventions I, II, and III lack unity of invention because even though the inventions of these groups require and/or share the same technical feature of a nutrient recycling device as claimed in claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Moss (US 20060270970 A1) and further in view of Donaldson (US 20060264829 A1).
Regarding claim 1, Moss discloses a nutrient recycling device ("aspirate including digestive juices and nutrients from the stomach may be filtered and continuously refed together with unused feeding material into the gastrointestinal tract"; see Abstract) configured to collect digestive contents ("aspirating into a plurality of aspirate reservoirs"; [0015]) from a surgically created first opening of a gastrointestinal tract ("inserting the tube through the abdominal wall"; [0029]) and recycle the digestive contents to a second gastrointestinal tract opening ("aspirating from the stomach and feeding into the jejunum in the gastro-intestinal tract"; [0028]) comprising:
a reservoir ("reservoirs 60, 65"; [0032]) adapted to receive the digestive contents from the first surgically created opening ("aspirating into a plurality of aspirate reservoirs"; [0015]), through a first reservoir opening (FIG. 2),
a pump adapted to pump the collected digestive contents to the second gastrointestinal tract opening (“a pump or vacuum source 107 could be connected to the feeding channel 35 to draw and refeed the aspirate into the feeding channel 35”; [0033]).
Moss fails to disclose that the reservoir is a flexible bag and a pump incorporated with the bag, the pump comprising: 
a pump inlet in fluid communication with the collected digestive contents in an interior of the bag, and 
a pump outlet connected to an outlet conduit adapted to provide a flow pathway.
However, Donaldson teaches a disposable fluid container comprising an integrated pump motive assembly for pumping fluid from an interior of the container (see Abstract) wherein the container 20 ("fluid container 20"; [0049]; FIG. 1A) is a flexible bag ("comprised of flexible plys or layers"; [0049]) and a pump 50 ("pump motive assembly 50"; [0052]) incorporated with the bag ("pump motive assembly 50 which is integrated with the container body 22"; [0052]), the pump comprising: 
a pump inlet 60 ("inlet port 60"; [0055]; FIG. 2A) in fluid communication with the collected digestive contents in an interior of the bag ("entire pump motive assembly 50 is immersed in fluid reservoir 30"; [0061]), and 
a pump outlet ("outlet port 62"; [0055]; FIG. 2A) connected to an outlet conduit ("outlet tube 84"; [0061]; FIG. 1A) adapted to provide a flow pathway (see FIG. 3B). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify Moss’s device such that the reservoir is a flexible bag and a pump incorporated with the bag, the pump comprising: 
a pump inlet in fluid communication with the collected digestive contents in an interior of the bag, and 
a pump outlet connected to an outlet conduit adapted to provide a flow pathway, as taught by Donaldson, for the purpose of providing an inexpensive disposable bag/pump assembly ([0005]-[0008]) suitable for safe and sanitary use in medical applications.
Lack of unity of invention may be directly evident “a priori,” that is, before considering the claims in relation to any prior art, or may only become apparent “a posteriori,” that is, after taking the prior art into consideration. For example, independent claims to A +X, A + Y, X + Y can be said to lack unity a priori as there is no subject matter common to all claims. In the case of independent claims to A + X and A + Y, unity of invention is present a priori as A is common to both claims. However, if it can be established that A is known, there is lack of unity a posteriori, since A (be it a single feature or a group of features) is not a technical feature that defines a contribution over the prior art. In this case, references Moss in view of Donaldson discloses all feature of independent claim 1 as discussed above.

Claim 1 link(s) inventions II and III.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claim 1.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsung Tai "Ted" Yang whose telephone number is (571)272-8846. The examiner can normally be reached 8:30am - 6pm (EST) M-F, Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.Y./Examiner, Art Unit 3781  

/QUANG D THANH/Primary Examiner, Art Unit 3785